Citation Nr: 0919777	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for human papilloma virus 
(HPV).


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1999 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the New York, New York RO.  In 
August 2008, the Board remanded the claim for additional 
development.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in June 2008.  Therefore, her request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
veteran's claimed HPV disorder is a result of or was 
aggravated by any established event from active service.


CONCLUSION OF LAW

A present disability due to HPV was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2004, March 2006, February 2007, and 
December 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the Veteran has not participated in a VA 
Compensation and Pension Examination in connection with her 
claim for entitlement to service connection for HPV.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board observes that the RO scheduled a VA 
examination for the Veteran in January 2009.  The Veteran did 
not appear for this examination.  Notes in the claims file 
indicate that attempts were made to contact the Veteran, but 
neither a phone number nor work number was available.  In 
Wood v. Derwinski, the United States Court of Appeals for 
Veterans Claims (Court) stated that, in order to trigger the 
duty to assist, the appellant must do more than passively 
wait for assistance when he or she has information essential 
to his or her claim.  1 Vet.App. 190, 193 (1991). The duty to 
assist is not a one-way street, Id.; nor is it a blind alley.  
Olson v. Principi, 3 Vet.App. 480, 483 (1992).  As the 
Veteran was scheduled for a VA examination and did not attend 
it, and additional efforts were made to contact the Veteran 
regarding her absence from the examination, the Board finds 
that the duty to assist concerning VA examinations has been 
fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran claims that she has a disability due to HPV that 
began during active duty service.  Service treatment records 
reveal that the Veteran had HPV by way of history.  Her 
May 1999 entry physical shows that a vaginal examination was 
deferred.  A March 2001 treatment record indicated a normal 
pap.  In March 2002, a service record shows that the Veteran 
had a history of abnormal pap smears as a teenager, but her 
recent pap smears had been within normal limits.  The Veteran 
stated on an October 2002 OBGYN questionnaire that she had 
previously had abnormal pap smear(s), but they "finally came 
back normal."  Pap smears conducted in October and 
December 2002 yielded normal results.  An examination report 
dated August 2003 reveals that the Veteran's history was 
positive for HPV, but her pap history had been within normal 
limits.  A record of a pap smear taken in December 2003 
indicates an abnormal smear with HPV.  On the June 2004 
separation examination, a pelvic examination was not 
performed.  The last pap smear of record dates from 
August 2004 was determined to be abnormal, with the presence 
of a low grade squamous intraepithelial lesion.

Prior to her separation from service, the veteran received a 
VA compensation and pension examination in September 2004.  
The examiner noted that the Veteran complained of genital 
warts.  However, he said that he did not have the equipment 
necessary to perform a genital wart examination, and he 
indicated that he did not have a chaperone present.  
Consequently, he did not perform an HPV examination.

The Veteran left active duty in November 2004.  VA treatment 
records from October and December 2005 state that the Veteran 
has a history of HPV.

Based on the evidence of record, the Board finds that the 
Veteran's claimed disorder due to HPV was not incurred in or 
aggravated by active service.  As mentioned previously, the 
RO scheduled the Veteran for a VA examination to determine if 
the Veteran had a current disability due to HPV that was 
etiologically related to the Veteran's active duty service, 
and the Veteran did not attend the examination.  The evidence 
of record following the Veteran's active duty service 
contains no diagnoses of HPV; HPV is only mentioned by way of 
history in the VA post-service treatment records.  Without 
evidence of a currently diagnosed disorder due to HPV and a 
competent medical nexus between that disorder and the 
Veteran's active service, service connection cannot be 
granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, she cannot provide a competent medical 
opinion regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for human papilloma virus 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


